NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO SANTAMARIA,                           No.    16-73152

                Petitioner,                     Agency No. A077-075-091

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Francisco Santamaria, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Santamaria

failed to establish he experienced harm that rises to the level of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (“Persecution . . . is an

extreme concept that does not include every sort of treatment our society regards as

offensive.” (citation and internal quotation marks omitted)). Substantial evidence

also supports the agency’s determination that Santamaria did not establish a clear

probability of future persecution in Guatemala. See Lanza v. Ashcroft, 389 F.3d

917, 934-35 (9th Cir. 2004) (petitioner’s evidence did not show clear probability of

future persecution). In light of this disposition, we need not reach Santamaria’s

remaining contentions regarding his withholding of removal claim. See Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach). Thus, Santamaria’s

withholding of removal claim fails.

      In his opening brief, Santamaria does not contest the BIA’s determination

that he waived any challenge to the IJ’s denial of his CAT claim, see Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived), and we lack jurisdiction


                                          2                                    16-73152
to consider his contentions as to the merits of his CAT claim because he failed to

raise them to the BIA, see Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      To the extent Santamaria contends the BIA erred in its analysis of his

claims, his contentions fail as unsupported by the record.

      Santamaria’s motion for appointment of pro bono counsel (Docket Entry No

35) is denied.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     16-73152